Title: To James Madison from Gilbert J. Hunt, 1 May 1821
From: Hunt, Gilbert J.
To: Madison, James


                
                    Respected Sir,
                    New York May 1, 1821
                
                I have the honor of inclosing you the prospectus of another work, similar to the last I sent you. By returning the Prospectus with your Signature you will confer a particular obligation on a friend and native inhabitant of this Republic. The book, handsomely bound, will be forwarded on to you, as soon as finished. The other work was particularly patronized by Mr. Jefferson. Yours most respectfully
                
                    G. J. Hunt
                    care of G & R Waite
                
            